Citation Nr: 1419889	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-46 281	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals, left shoulder strain, currently rated at 10 percent.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for residuals, left shoulder strain.  

That rating decision also denied service connection for high blood pressure and bulging neck discs.  Although a notice of disagreement was received and an August 2010 statement of the case was issued regarding all three of those issues, the Veteran submitted an October 2010 substantive appeal expressly limiting the appeal to the issue concerning residuals, left shoulder strain.  Therefore, the Board does not have jurisdiction over the high blood pressure and bulging neck discs service-connection claims.

By way of background, a December 1987 rating decision granted service connection for residuals of strain of left shoulder with a 10 percent disability evaluation effective May 18, 1987.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any new and material evidence received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the December 1987 rating decision became final and the present claim is one for an increase.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his left shoulder is the minor shoulder.

2.  For the entire appeal period, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his left shoulder disability was manifested by limitation of motion equating to shoulder level.

3.  For the entire appeal period, the evidence does not show that the Veteran's left shoulder disability was manifested by ankylosis; fibrous union, nonunion, malunion, recurrent dislocation, or loss of the head of the humerus; or dislocation, nonunion, or malunion of the clavicle or scapula.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating of 20 percent, but not more, for residuals, left shoulder strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Board finds that all notification action needed to make a decision as to the left shoulder claim on appeal has been accomplished.  Through a September 2008 notice letter, the RO notified the Veteran was notified of the information and evidence needed to substantiate his claim for increase.  The RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Accordingly, VA's duty to notify has been met.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment records and VA treatment records have been obtained.  Additionally, VA examinations have been conducted in connection with the claim.  The examination reports contain sufficient evidence by which to evaluate the Veteran's left shoulder strain in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the Veteran was afforded a December 2013 VA examination in which the examiner noted that the Veteran is right-hand dominant; thus, his left shoulder is his minor shoulder for rating purposes.

Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Further, under 38 C.F.R. § 4.71a, DC 5003, arthritis is evaluated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate DC.  Limitation of motion of the shoulder is rated under 38 C.F.R. § 4.71a, DC 5201.  The United States Court of Appeals for Veterans Claims (Court) in Burton v. Shinseki, 25 Vet. App. 1 (2011), held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis, thereby making the regulation appropriate for application to the residuals of a left shoulder strain present in the instant case.

Under Diagnostic Code 5201, to warrant an assignment of a 30 percent rating for a disability on the basis of limitation of motion of the minor arm, motion must be limited to 25 degrees from the side.  A 20 percent rating is assigned when the minor arm's limitation of motion is either midway between the side and shoulder level or at shoulder level.

The Veteran's left shoulder disability is currently rated as 10 percent disabling from May 18, 1987.  As discussed above, the December 1987 decision granting a 10 percent disability evaluation became final.  Thus, the appeal period at issue here is from July 22, 2008, the date of the Veteran's claim for an increased rating for residuals of a left shoulder sprain, to the present.  For the reasons set forth below, the Board finds that the Veteran's left shoulder disability that is currently on appeal warrants a 20 percent rating during the entire rating period. 

A review of the Veteran's VA treatment records shows that the Veteran has suffered from chronic left shoulder weakness and pain requiring regular treatment, to include medications and behavior therapy and biofeedback.  As noted in the December 2013 VA examination, the disability involves daily flare-ups which significantly limit the Veteran's functional ability and are precipitated by cold weather or repetitive use.  The VA examiner reported a loss of range of motion during repetitive use testing, showing a decrease of 30 degrees in flexion and abduction.  The examiner reported that left shoulder flexion ends at 150 degrees, with objective evidence of painful motion beginning at 145 degrees; left shoulder abduction ends at 145 degrees, with objective evidence of painful motion beginning at 140 degrees; and post-test range of motion results were left shoulder flexion ending at 120 degrees, and abduction ending at 115 degrees.

The VA examiner also noted that he Veteran had functional loss, functional impairment and/or additional limitation of range of motion of the left shoulder and arm after repetitive use indicated by less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The Veteran's pain may at times result in additional functional loss beyond that objectively demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The Board concludes that with resolution of reasonable doubt in the Veteran's favor and in light of the frequent flare-ups, objective range of motion findings, and functional impairment, entitlement to a 20 percent rating, the minimum compensable rating under DC 5201, has been shown.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Burton, 25 Vet. App. at 1.  Thus, the evidence supports the assignment of a 20 percent evaluation for the Veteran's disability, residuals of a left shoulder strain, for the entire period on appeal.

The Board finds, however, that even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, and even when pain is considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.  In this regard, because the Veteran is right-hand dominant, even if limitation of left arm motion were found during flare-ups to approximate limitation of motion of the left arm to midway between the side and shoulder level, that limitation would warrant no more than a 20 percent rating.  Moreover, given the objective findings of limitation of motion of left shoulder abduction and flexion with pain, the Board finds that, even during flare-ups, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability results in disability comparable to limitation of left shoulder abduction to 25 degrees from the side, the criterion for the maximum 30 percent evaluation under DC 5201.

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  An evaluation in excess of 20 percent is not warranted under DCs 5200, 5202, or 5203 because objective findings show no ankylosis; fibrous union, nonunion, malunion, recurrent dislocation, or loss of the head of the humerus; or dislocation, nonunion, or malunion of the clavicle or scapula.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008).

The Board finds that the rating criteria contemplate the Veteran's service-connected left shoulder disability, residuals of a left shoulder strain.  It is productive of limitation of motion; a manifestation that is contemplated in the rating criteria.  Moreover, the flare-ups resulting in pain and functional impairment is contemplated by the assignment of a higher rating under DeLuca.  The rating criteria are therefore adequate to evaluate the Veteran's left shoulder disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A 20 percent rating, but not more, for the disability of residuals, left shoulder strain, is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

At the December 2013 VA examination, the examiner stated that the Veteran retired because of difficulty due to his left shoulder condition.  Further, a February 2014 rating decision granted service connection for (1) muscle strain and myofascial pain, left trapezius and (2) left brachial plexus injury, both as secondary to the service-connected disability of residuals, left shoulder strain.  The matter is a component of the appeal for a higher rating regarding the service-connected residuals, left shoulder strain.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow the RO to consider the issue of entitlement to TDIU in the first instance and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

The Board also finds that a new VA examination, taking into account the above decision in combination with the recently service-connected left shoulder disabilities, is necessary.  The Board notes that the Veteran reported that he retired in August 1999 as a technician/supervisor in biotech engineering.  Accordingly, the Board finds that an opinion as to whether the Veteran's service-connected disabilities, without regard to the effects of age or nonservice-connected conditions, preclude the Veteran from securing and following substantially gainful employment.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by a VA physician or a vocational specialist to obtain an opinion as to whether singularly, or in combination, the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment taking into account his educational and vocational history.

The Veteran is currently service connected for:  residuals, left shoulder strain, evaluated as 20 percent disabling; muscle strain and myofascial pain, left trapezius, evaluated as 10 percent disabling; residuals, fracture right ankle, evaluated as zero percent disabling; and left brachial plexus injury, evaluated as zero percent disabling.

4.  After undertaking any development deemed appropriate, adjudicate the issue of entitlement to TDIU, which is on appeal.  See Rice, 22 Vet. App. at 451-53.  Address whether referral for extraschedular consideration is warranted under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


